                     Case 2:21-cv-00244-MRH Document 22 Filed 04/12/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               __________ District of __________
Vito Dragone, Jr. and Lawrence A. Wolf, Jr., Designated Trustees
of the Southwestern Pennsylvania and Western Maryland Area
Teamsters & Employers Pension Fund                                 )
                          Plaintiff                                )
                                v.                                 )      Case No.       2:21-cv-244
BC Concrete of Cumberland, Inc, et al.                             )
                       Defendant                                   )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiffs, Vito Dragone, Jr. and Lawrence A. Wolf, Jr., Designated Trustees                                            .


Date:     4/12/21                                                        /s/Levi K. Logan
                                                                                                Attorney’s signature

                                                                         Levi K. Logan
                                                                                            Printed name and bar number


                                                                         Meyer, Unkovic & Scott LLP, 535 Smithfield Street, Suite 1300
                                                                         Pittsburgh, PA 15222
                                                                                                       Address

                                                                          lkl@muslaw.com
                                                                                                  E-mail address

                                                                          412-456-2800
                                                                                                 Telephone number

                                                                           412-456-2864
                                                                                                   FAX number
